
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.4


NEIGHBORCARE, INC.

DEFERRED COMPENSATION PLAN

(f/k/a Genesis Health Ventures, Inc.

Deferred Compensation Plan)

Restated Effective December 1, 2003


--------------------------------------------------------------------------------






NEIGHBORCARE, INC.

DEFERRED COMPENSATION PLAN


        NEIGHBORCARE, INC. currently maintains a deferred compensation plan for
a limited group of executives which allows them to defer receipt of compensation
and supplement retirement savings under the NeighborCare, Inc. 401(k) Plan; and

        NEIGHBORCARE, INC. now intends to amend and restate this deferred
compensation plan in order to reflect its corporate reorganization and
incorporate previous amendments thereto.

        NOW, THEREFORE, to effectuate its intentions, the Employer hereby amends
and restates the NeighborCare, Inc. Deferred Compensation Plan (f/k/a the
Genesis Health Ventures Deferred Compensation Plan) effective as of the 1st day
of December, 2003.

i

--------------------------------------------------------------------------------






Table of Contents


Section


--------------------------------------------------------------------------------

  Contents


--------------------------------------------------------------------------------

  Page No.

--------------------------------------------------------------------------------

SECTION 1   DEFINITIONS   1
SECTION 2
 
MEMBERSHIP IN THE PLAN
 
3
SECTION 3
 
CONTRIBUTIONS
 
4
SECTION 4
 
MEMBER ACCOUNTS
 
6
SECTION 5
 
BENEFITS
 
7
SECTION 6
 
ADMINISTRATION
 
10
SECTION 7
 
CLAIMS PROCEDURE
 
12
SECTION 8
 
AMENDMENT AND TERMINATION
 
13
SECTION 9
 
MISCELLANEOUS
 
14

ii

--------------------------------------------------------------------------------




SECTION 1

DEFINITIONS


1.1Accelerated Shares Deferral Agreement means a written agreement between a
Member and the Employer whereby a Member agrees to defer all or any portion of
his/her the Restricted Stock Award for which restrictions lapse on May 23, 2003.

1.2Account means a recordkeeping of the balance of Plan benefits attributable to
a Member.

1.3Administrator means the individual or committee appointed to administer this
Plan pursuant to Section 6. In the absence of such appointment, the Employer
shall be the Administrator.

1.4Base Pay means an Eligible Employee's annualized base compensation.

1.5Beneficiary means the person, persons, trust or other entity that a Member
designates to receive payments in the event of his/her death by a written
revocable designation filed with the Administrator. A Member may designate a
different Beneficiary with respect to each Account established for his/her
benefit.

1.6Board means the Board of Directors of NeighborCare, Inc., a Pennsylvania
Corporation.

1.7Bonus means any cash remuneration paid to an Eligible Employee as a specific
incentive award pursuant to any incentive plan, commission schedule or any
arrangement adopted by the Board, including any amount which would have been
paid but for the Member's election to make a contribution therefrom to this Plan
or the Employer's plan which includes a qualified cash or deferred arrangement
under Section 401(k) of the Code.

1.8Change in Control means the occurrence of any of the following:

A.A sale of all or substantially all of the business or assets of the Employer,
or any subsidiary or division thereof employing the Member; or

B.(1) any person, including a "group" as such term is used in Section 13(d)(3)
of the Securities Exchange Act of 1934, becomes (other than as a result of a
purchase from the Employer) the beneficial owner of shares of the Company having
30% or more of the total number of votes that may be cast for the election of
directors of the Employer (excluding shares of the Employer owned by such person
prior to the date of this Agreement), and such beneficial ownership continues
for five consecutive days or (2) within a period of two consecutive years, as
the result of, or in connection with, any cash tender or exchange offer (other
than by the Employer), merger or other business combination, sale of assets or
contested election or any combination of the foregoing transactions, the persons
who were directors of the Employer prior to such event shall cease for any
reason to constitute at least a majority of the Board of the Employer or any
successor.


For purposes of this definition, Employer shall mean Genesis Health
Ventures, Inc.

1.9Code means the Internal Revenue Code of 1986, as amended, and the same as may
be further amended from time to time.

1.10Deferral Agreement means a written agreement between a Member and the
Employer whereby a Member agrees to defer a portion of his/her Base Pay, Bonus
and/or any other form of remuneration and the Employer agrees to provide Plan
benefits.

1.11Deferral Contribution means a Member's elective contribution described in
Section 3.

1.12Determination Date means June 30 and December 31 of each calendar year and,
for each Member, his/her date of death, Retirement, Disability or other
termination of employment.

1.13Disability means an illness or injury which completely prevents a Member
from performing the Member's occupation or which otherwise entitles the Member
to receive long-term disability

--------------------------------------------------------------------------------



benefits under a plan or program for such benefits sponsored by the Employer.
Disability shall be determined in a uniform manner by the Administrator.

1.14Effective Date means March 1, 2000.

1.15Eligible Employee means any individual whose combined Base Pay and Bonus for
the prior Plan Year was in excess of the dollar threshold of
Section 414(q)(1)(B). If an individual was employed for less than twelve months
in the prior Plan Year, he/she shall be an Eligible Employee if his/her
annualized Base Pay rate is in excess of the dollar threshold of 414(q)(1)(B).
The above notwithstanding, an individual shall not be deemed an Eligible
Employee if his or her terms and conditions of employment are determined through
collective bargaining with a third party unless the terms of such collective
bargaining provide for inclusion of such individual as an Eligible Employee. For
periods prior to January 1, 2004, "Eligible Employee" shall mean any individual
who has annualized Base Pay in excess of the dollar threshold of
Section 414(q)(1)(B).

1.16Eligible Dependent means an individual who is a child, stepchild,
grandchild, niece or nephew, or who is otherwise identified as a dependent of a
Member for purposes of the Code who is living at any time throughout the
Enrollment Period and who is younger than age 18 but for whom a subaccount was
initially established pursuant to Section 5.2 prior to his attaining age 14.

1.17Employer means NeighborCare, Inc., and any successor thereto, and any
affiliated company which is a member of a controlled group of corporations
within the meaning of Section 1563(a) of the Code with NeighborCare, Inc. and
which adopts this Plan with consent of the Board.

1.18Employment Agreement Amendment Consideration means any cash remuneration
paid to an Eligible Employee as specific consideration for an amendment to the
terms of an employment agreement by and between such Eligible Employee and the
Employer.

1.19Enrollment Period means the period within 30 days prior to any entry date

1.20Entry Date means every January 1st, April 1st, July 1st, or October 1st.

1.21Executive Retention Bonus means a Bonus payment to certain executive
Employees pursuant to the February 23, 2001 Order of the Bankruptcy Court (BC).

1.22Investment Fund(s) means the investment option(s) designated by the Employer
from time to time which serve as a means to measure value increases or decreases
with respect to a Member's Accounts.

1.23Member means any Eligible Employee who has elected to participate in the
Plan.

1.24Plan means the NeighborCare, Inc. Deferred Compensation Plan as described in
this instrument.

1.25Plan Year means the twelve (12) consecutive month period beginning on each
January 1st and ending on the following December 31st. The Plan Year which
begins on April 1, 2001 shall end on December 31, 2001.

1.26Restatement Effective Date means October 1, 2001.

1.27Restricted Stock Award means any grant of common stock of the Employer
which, when made to an Employee, is subject to forfeiture and restrictions on
transferability.

1.28Retirement means any severance from service by a Member for any reason other
than death or Disability after attaining age 65 or after attaining age 55 and
completing five (5) Years of Service.

1.29Special Recognition Bonus means a Bonus payment to Employees grades 42-69,
for the purpose of providing appropriate incentives for employment performance
through the period of the Employer's reorganization.

1.30Years of Service means each period of twelve consecutive months beginning on
the Employee's first day of employment and each anniversary.

2

--------------------------------------------------------------------------------




SECTION 2

MEMBERSHIP IN THE PLAN


2.1Commencement of Membership. Each Eligible Employee shall become a Member as
of the Restatement Effective Date of this Plan. Any individual who becomes an
Eligible Employee after such date shall become a Member as of the first day of
any January, April, July or October immediately following his/her satisfaction
of the requirements of Section 2.2.

2.2Procedure For and Effect of Admission. Each Eligible Employee who desires to
participate in this Plan shall complete such forms and provide such data as is
reasonably required by the Employer during the appropriate Enrollment Period. By
becoming a Member, an Eligible Employee shall be deemed to have consented to the
provisions of this Plan and all amendments hereto.

2.3Cessation of Membership. A Member shall cease to be an Active Member on the
earlier of:

A.the date on which the Plan terminates, or

B.the date on which he/she ceases to be an Eligible Employee.


A former Active Member will be considered a Member for all purposes, except with
respect to the right to make contributions, as long as he/she retains an
Account.

3

--------------------------------------------------------------------------------




SECTION 3

CONTRIBUTIONS


3.1Deferral of Base Pay and Bonuses. Each Member may authorize the Employer to
reduce: (i) up to fifty percent (50%) of his/her Base Pay with respect to a Plan
Year; and (ii) up to one hundred percent (100%) of his/her Bonus (other than
Special Recognition Bonus and Executive Retention Bonus) with respect to a Plan
Year; and have such amounts credited to his/her Account. The Member must
complete and file a Deferral Agreement with the Administrator during the
Enrollment Period which precedes the Plan Year in which the Base Pay would have
been paid or Bonus would have been be earned. A deferral shall be made from Base
Pay or Bonus as the Member shall specify however, to the extent the deferral is
to be made from Bonus and no Bonus, or an insufficient Bonus, is payable, the
deferral shall be reduced by the amount to cover all applicable taxes and
payroll deductions. The Deferral Agreement shall state the amount to be deferred
as a percentage of the Member's Base Pay or Bonus.

3.2Deferral of Special Recognition Bonus and Executive Retention Bonus. Each
Member may authorize the Employer to reduce his/her Special Recognition Bonus
and/or Executive Retention Bonus by any amount and have such amount credited to
his/her Account. The Member shall complete and file a Deferral Agreement with
respect to such Bonus with the Administrator during a special enrollment period
which shall begin on September 21, 2001 and shall end on October 5, 2001. The
Deferral Agreement shall state whether the deferral is to be made from the
Special Recognition Bonus or the Executive Retention Bonus and shall state the
amount to be deferred as a percentage of such Bonus. Any deferral made pursuant
to this Section 3.2 shall only apply to that portion of such Bonus which is
unpaid as of the last day of the September 30, 2001.

3.3Deferral of Restricted Stock Award(s). Each Member may authorize the Employer
to defer receipt of all or any number of shares to be granted pursuant to a
Restricted Stock Award and to have the number of deferred shares credited to a
notational subaccount of the Member's Account(s). The Deferral Agreement shall
be made no later than June 30th of the calendar year preceding the calendar year
in which all restrictions on the stock lapse. Such election shall state the
amount of shares to be deferred as a percentage of the Member's Restricted Stock
Award and shall identify the Account(s) to which the deferred shares are to be
allocated. In no event, however, shall a Member's Restricted Stock Award be
allocated to an Account which would require distribution of deferred shares
prior to the date upon which the restrictions on stock lapse. The deferred
shares credited to the notational subaccount shall be subject to all
restrictions applicable to the Restricted Stock shares actually received by the
Member including, but not limited to, forfeiture provisions. The Member shall
complete and file a Deferral Agreement with the Administrator during a special
deferral election period which shall end no later than the anticipated date on
which the Restricted Stock Award is to be granted. Upon lapse of the
restrictions of the Restricted Stock Award, common stock of the Employer (or its
cash equivalent) may be credited to the Member's Account at the discretion of
the Administrator.


With respect to that portion of a Member's Restricted Stock Award for which
restrictions lapse on May 23, 2003 pursuant to the offer to acquire, a Member
may enter into an Accelerated Shares Deferral Agreement. The member must enter
into such Accelerated Shares Deferral Agreement on or before May 12, 2003.
Except as otherwise stated above, the provisions of this Section 3.3 shall apply
to Accelerated Shares Deferral Agreements in the same manner as applicable to
Deferral Agreements.

3.4Deferral of Certain Restricted Stock Award(s). In the event that a Member is
granted a Restricted Stock Award and, as of the date of the grant, the Member
cannot otherwise enter into a Deferral Agreement within the time period
prescribed by Section 3.3, the Member shall be entitled to enter into a Deferral
Agreement pursuant to this Section 3.4. In such case, the Member may enter into
a

4

--------------------------------------------------------------------------------



Deferral Agreement provided that the Deferral Agreement is made at least thirty
(30) days prior to the date on which the first restrictions lapse on shares
subject to the Restricted Stock Award. The Deferral Agreement may be made with
respect to all or any portion of the Restricted Stock Award described in this
Section 3.4.

3.5Deferral of Employment Agreement Consideration. Each Member may authorize the
Employer to reduce his/her Employment Agreement Amendment Consideration by any
amount and have such amount credited to his/her Account. Each Member who has
been designated to transfer to Genesis HealthCare Corporation in connection with
the anticipated corporate reorganization shall complete and file a Deferral
Agreement during a special enrollment period which shall begin on July 18, 2003
and shall end on July 31, 2003. (The above notwithstanding, such Deferral
Agreement shall be void and without effect if the Member is not transferred to
Genesis HealthCare Corporation as provided for in this Section 3.5.) Any other
Member shall complete and file a Deferral Agreement during a special enrollment
period which shall begin on November 14, 2003 and shall end on December 1, 2003.
Deferral Agreements under this Section 3.5 shall state the amount to be deferred
as a dollar amount or a percentage of such Employee's Employment Agreement
Amendment Consideration.

3.6Rules Governing Deferral Contributions.

A.Each election to defer is irrevocable during the Plan Year or other period to
which it applies.

B.The amount that a Member elects to defer shall be credited to the Member's
Accounts as soon as practicable, but no later than 30 days following the date on
which the Member is paid the non-deferred portion of the compensation which is
the source of the deferral. (In the case of a Member electing to defer one
hundred percent (100%) of his/her Bonus, the amount shall be credited to the
Member's Account no later than 30 days following the date on which the Bonus
would have been paid had the Member not elected to defer such Bonus.)


The minimum amount that a Member may defer for any Plan Year shall be $1,000.00.

5

--------------------------------------------------------------------------------




SECTION 4

MEMBER ACCOUNTS


4.1Establishment of Accounts. The following Accounts shall be established with
respect to each Member:

A.Retirement Account,

B.Education Account, and

C.Fixed Period Account.

4.2Benefit Allocation. Each Member shall submit to the Plan Administrator before
the close of the Enrollment Period for each Plan Year a written statement
designating the Member's allocation of anticipated contributions among the
Accounts established in Section 4.1. Any Member who was a Member prior to the
Restatement Effective Date shall designate the allocation of amounts currently
credited to his Account among the Accounts established in Section 4.1.

4.3Irrevocable Allocation. An Eligible Employee may not modify, alter, amend or
revoke his allocation for a Plan Year after such Plan Year begins.

4.4Directed Adjustment of Certain Accounts. A Member may direct by written
instruction delivered to the Administrator that his Accounts be valued as if
they were invested in one or more of the Investment Funds below. A Member may
select one or more Investment Fund(s) and may make a separate selection with
respect to each Account. Members may change their selection of Investment Funds
from time to time in accordance with the procedure prescribed by the Plan
Administrator. Any such change, which must be submitted to the Plan
Administrator in writing, through the voice response system or web-site, will
become effective as soon as administratively practicable.


The portion of a Member's Account valued by reference to the Investment Funds
shall be valued daily based upon the performance of the Investment Fund(s)
selected by the Member. Such valuation shall reflect the net asset value
expressed per share of the designated Investment Fund(s). The fair market value
of an Investment Fund shall be determined by the Plan Administrator. It shall
represent the fair market value of all securities or other property held for the
respective fund, plus cash and accrued earnings, less accrued expenses and
proper charges against the Fund. A valuation summary shall be prepared no less
than quarterly. A Member shall submit his investment selection to the Plan
Administrator in writing, through the voice response system or web-site. If any
Member fails to file a designation he shall be deemed to have designated the
Balanced Fund. That portion of a Member's Restricted Stock Award credited to
his/her Account shall be valued separately and no less than quarterly.

4.5Suballocation Within the Education Account. If a Member allocates a portion
of his anticipated contributions to his Education Account, the Member may
further allocate among subaccounts on behalf of any Eligible Dependent. In the
absence of such suballocation, all contributions to the Member's Education
Account shall be equally allocated to the Member's Eligible Dependents. A
Member's adjustment election pursuant to Section 4.4 shall apply uniformly to
each subaccount.

4.6Investment Obligation of the Employer. Benefits are payable as they become
due irrespective of any actual investments the Employer may make to meet its
obligations. Neither the Employer nor any trustee (in the event the Employer
elects to use a grantor trust to accumulate funds) shall be obligated to
purchase or maintain any asset, and any reference to investments or Investment
Funds is solely for the purpose of computing the value of benefits. To the
extent a Member or any person acquires a right to receive payments from the
Employer under this Plan, such right shall be no greater than the right of any
unsecured creditor of the Employer. Neither this Plan nor any action taken
pursuant to the terms of this Plan shall be considered to create a fiduciary
relationship between the Employer and the Plan Members or any other persons, or
to establish a trust in which the assets are beyond the claims of any unsecured
creditor of the Employer. Notwithstanding the foregoing, a Member may not make
contributions to this Plan during any period for which contributions must be
suspended in accordance with regulation section 1.401(k)-1(d)(2)(iii)(B)(3) of
the Code, as a condition of the Member's receipt of a hardship withdrawal from
any plan of the Employer which includes a qualified cash or deferred arrangement
section 401(k) of the Code.

6

--------------------------------------------------------------------------------






SECTION 5

BENEFITS


5.1Retirement Account.

A.Except as otherwise provided in Paragraph D, if a Member terminates employment
for any reason, including death, the Employer shall pay him/her a benefit in the
form determined under Paragraph B, equal to the value of the balance credited to
his/her Account. If the Member is deceased, the balance of his/her Account shall
be paid to his/her Beneficiary(ies).

B.Form of Payment:

(1)If the Member's termination of employment occurs due to Retirement, payment
of the Retirement Benefit shall begin within 90 days of Retirement in the form
of (a) a single sum, or (b) bi-weekly installments payable over a fixed period
of five (5), ten (10) or fifteen (15) years as selected by the Member pursuant
to Paragraph C.

(2)If the Member's termination of employment occurs due to Disability, the
Retirement Benefit described in Paragraph A shall be paid in bi-weekly
installments commencing as of the first day of the first month following the
Member's termination of employment, and continuing for a fixed period of five
(5), ten (10) or fifteen (15) years as selected by the Member pursuant to
Paragraph C.

(3)If a Member's termination of employment occurs for any reason other than
Retirement or Disability, the Retirement Benefit described in Paragraph A shall
be paid in the form of a single sum within ninety (90) days from the date of
termination.

(4)Notwithstanding any provision to the contrary, if a Member's termination of
employment is due solely to the corporate reorganization which results in the
formation of the Genesis HealthCare Corporation., and such Member becomes an
employee of Genesis HealthCare Corporation. immediately following his/her
termination, then the Member's Account(s) as of the date of his/her termination
shall be transferred, as soon as administratively practicable, to the
non-qualified deferred compensation plan or program established and maintained
by Genesis HealthCare Corporation. (Such transferred amounts shall also include
any Bonus which is deferred under Section 3.01 but becomes payable after the
Member's termination of employment.) A Member described above may elect, in lieu
of such transfer, to receive payment of the balance of his/her Account(s). Such
election must be made prior to the date of termination. The payment shall be
made on a date determined by the Employer and shall be no earlier than the first
anniversary of the Member's election date. The provisions of this Paragraph 4
shall be void and without effect if the Member's termination of employment does
not occur pursuant to the conditions set forth in this Paragraph 4.

(5)Notwithstanding any provision to the contrary, if the Member's Retirement
Account has a value that is less than $20,000 at the time the Retirement Benefit
is to commence, the Member's Retirement Benefit may, at the discretion of the
Administrator, be paid in the form of a single sum as soon as administratively
feasible following the Member's termination.

C.A Member shall select the form in which Retirement Benefits shall be paid
prior to the initial allocation to his/her Account. The above notwithstanding,
upon mutual agreement between the Member and the Administrator, the Member may
change his/her initial selection of payment form provided that such elections is
made at least one year prior to the Member's Retirement

7

--------------------------------------------------------------------------------



D.If a Member terminates employment for any reason, the subaccount of the
Member's Account which records the Restricted Stock deferred pursuant to
Section 3.3 shall be administered in the following manner. If no portion of the
Restricted Stock Award is vested, the subaccount shall be eliminated and the
notational shares credited thereto shall be forfeited. If the Restricted Stock
Award is all or partially vested, the vested portion of the Restricted Stock
Award shall be payable in cash in a single payment. The unvested portion of the
Restricted Stock Award shall be forfeited and the subaccount shall be
eliminated.



5.2Education Account.

A.If a Member remains continuously employed by the Employer until January 1 of
the calendar year in which an Eligible Dependent attains age 18, the Employer
shall pay to the Member a benefit, under the Education Account designated for
such Eligible Dependent, determined as follows:


Year


--------------------------------------------------------------------------------

  Percentage of Eligible
Dependent's Subaccount

--------------------------------------------------------------------------------

1   25% 2   331/3% 3   50% 4   100%


The benefit shall be payable on or before January 31st of each year beginning
with the calendar year in which the Eligible Dependent attains age 18.

B.If a Member terminates his employment for any reason with a balance in his
Education Account, the balance shall be transferred to his Retirement Account
distributed in accordance with Section 5.1.



5.3Fixed Period Account.

A.A benefit equal to the lump sum value of a Member's Fixed Period Account shall
be paid to him as soon as administratively practicable after January 1 of the
payment year specified by the Member.

B.A Member may establish subaccounts under his Fixed Period Account, with
separate payment years for each. A Member may have a maximum of two subaccounts
at any time.

C.If a Member's employment terminates for any reason and the Member has a
balance in his Fixed Period Account, the balance shall be transferred to his
Retirement Account and be distributed in accordance with Section 5.1.

D.A Member's Fixed Period Account shall be payable no sooner than January 31st
following the second anniversary of the first allocation to such Account.

5.4Tax Withholding. The Employer shall withhold or cause to be withheld all
appropriate taxes, to the extent that a withholding obligation exists, with
respect to Deferral Contributions and/or benefit payments under this Plan.

5.5Loan Offset. Upon termination from employment by a Member, the Employer shall
deduct any amount then owed by such Member to the Employer from such Member's
Account. The Member shall be responsible for any taxation resulting from the
satisfaction of such Member's debt with his/her Plan Account.

5.6In-Service Distribution. A Member may request a distribution of no less than
$10,000.00 of his/her Account prior to termination of employment. In such case,
the Administrator shall review such request and may, at its complete discretion,
approve or deny such request. The decision of the

8

--------------------------------------------------------------------------------



Administrator shall be final and shall not be subject to the Claims Review
procedures set forth in Section 6. In the event that the Administrator approves
such request, the Administrator will assess an automatic penalty against the
Member's Account equal to ten percent (10%) of the total withdrawal.
Additionally, the Member shall be prohibited from making a Deferred Contribution
for a period of one year following such approval.

5.7Reorganization Distribution. Notwithstanding any other provision of this
Plan, a Member may elect to receive payment of the balance allocated to his/her
Account(s) during the one-time election period beginning on August 15, 2003 and
ending on September 15, 2003. The payment shall be made on a date determined by
the Employer and shall be no earlier than August 15, 2004. The above
notwithstanding, the Employer may approve a revocation of the Member's election
at any time prior to July 15, 2004.

5.8Suspension Following Distribution. Any Member who elects to receive a
distribution pursuant to Section 5.7 shall be deemed to have terminated his/her
Deferral Agreement as of the date of the election and no additional amounts
shall be subject to deferral under Section 3.1. Such Member shall not be
permitted to enter into a new Deferral Agreement with regard to any Base Pay or
Bonus payable in, or with respect to, the 2004 calendar year.

9

--------------------------------------------------------------------------------




SECTION 6

ADMINISTRATION


6.1Appointment of Administrator. The Employer may appoint an individual or a
committee to serve as Administrator. The Administrator (or any member of the
committee) may be removed by the Employer at any time; and any individual may
resign at any time by submitting his/her resignation in writing to the Employer.
A new Administrator (or committee member) shall be appointed as soon as
practicable in the event of a removal or resignation. Any person so appointed
shall signify his/her acceptance by filing a written acceptance with the
Employer. If no individual or committee is appointed under this Section 6.1, the
Employer shall serve as Administrator.

6.2Administrator's Responsibilities. The Administrator is responsible for the
day to day administration of the Plan. The Administrator may appoint other
persons or entities to perform certain of its functions. Such appointment shall
be made and accepted by the appointee in writing and shall be effective upon the
written approval of the Employer. The Administrator and any such appointee may
employ advisors and other persons necessary or convenient to help him/her carry
out his/her duties. The Administrator shall have the right to remove any such
appointee from his/her position. Any person, group of persons or entity may
serve in more than one capacity.

6.3Records and Accounts. The Administrator shall keep all individual and group
records relating to Members and Beneficiaries, and all other records necessary
for the proper operation of the Plan. Such records shall be made available to
the Employer and to each Member and Beneficiary for examination during business
hours except that a Member or Beneficiary shall examine only such records as
pertain exclusively to the examining Member or Beneficiary and those records and
documents relating to all Participants generally. The Administrator shall
prepare and shall file as required by law or regulation all reports, forms,
documents and other items required by ERISA, the Code, and every other relevant
statute, each as amended, and all regulations thereunder.

6.4Administrator's Specific Powers and Duties. In addition to any powers, rights
and duties set forth elsewhere in the Plan, the Administrator shall have the
following powers and duties:

A.to adopt such rules and regulations consistent with the provisions of the
Plan;

B.to enforce the Plan in accordance with its terms and any rules and regulations
it establishes;

C.to maintain records concerning the Plan sufficient to prepare reports, returns
and other information required by the Plan or by law;

D.to construe and interpret the Plan and to resolve all questions arising under
the Plan;

E.to direct the Employer to pay benefits under the Plan, and to give such other
directions and instructions as may be necessary for the proper administration of
the Plan;

F.to be responsible for the preparation, filing and disclosure on behalf of the
Plan of such documents and reports as are required by any applicable federal or
state law; and

G.to engage assistants and professional advisors.

6.5Delegation. The Administrator may, by written majority decision, delegate to
each or any one of its number, or to its Secretary, authority to sign any
documents on its behalf, or to perform ministerial acts, but no person to whom
such authority is delegated shall perform any act involving the exercise of any
discretion without first obtaining the concurrence of a majority of the members
of the committee, even though he/she alone may sign any document required by
third parties.

6.6Construction of the Plan. The Administrator shall take such steps as are
considered necessary and appropriate to remedy any inequity that results from
incorrect information received or communicated in good faith or as the
consequence of an administrative error. The Administrator

10

--------------------------------------------------------------------------------



shall have the sole and absolute discretion to interpret the Plan and shall
resolve all questions arising in the administration, interpretation and
application of the Plan. It shall endeavor to act, whether by general rules or
by particular decisions, so as not to discriminate in favor of, or against, any
person and so as to treat all persons in similar circumstances uniformly. The
Administrator shall correct any defect, reconcile any inconsistency, or supply
any omission with respect to this Plan. All such corrections, reconciliations,
interpretations and completions of Plan provisions shall be final and binding
upon the parties.

6.7Employer's Responsibility to Administrator. The Employer shall furnish the
Administrator such data and information as it may require. The records of the
Employer shall be determinative of each Member's period of employment,
termination of employment and the reason therefor, leave of absence,
reemployment, Years of Service, personal data, and compensation reductions.
Members and their Beneficiaries shall furnish to the Administrator such
evidence, data, or information, and execute such documents, as the Administrator
requests.

6.8Engagement of Assistants and Advisers; Plan Expenses. The Administrator shall
have the right to hire such professional assistants and consultants as it, in
its sole discretion, deems necessary or advisable, including, but not limited
to:

A.investment managers and/or advisers;

B.accountants;

C.actuaries;

D.attorneys;

E.consultants;

F.clerical and office personnel; and

G.medical practitioners.


The expenses incurred in connection with the operation of the Plan and/or any
trust relating to this Plan, including, but not limited to, the expenses
incurred by reason of the engagement of professional assistants and consultants,
shall be expenses of the Plan and shall be charged in a reasonable manner
against amounts credited to each Member's Account at the direction of the
Administrator. The Employer shall have the option, but not the obligation, to
pay any such expenses, in whole or in part, and by so doing, to relieve the
Members' Accounts from the obligation of bearing such expenses. Payment of any
such expenses by the Employer on any occasion shall not bind the Employer to
thereafter pay any similar expenses.

6.9Liability. Neither the Administrator nor the Employer shall be liable to any
person for any action taken or omitted in connection with the administration of
this Plan unless attributable to its own fraud or wilful misconduct; nor shall
the Employer be liable to any person for such action unless attributable to
fraud or wilful misconduct on the part of a director, officer or employee of the
Employer.

6.10Indemnity of Administrator. The Employer shall indemnify the Administrator
or any individual who is a delegate against any and all claims, loss, damage,
expense or liability arising from any action or failure to act, except when due
to gross negligence or wilful misconduct.

11

--------------------------------------------------------------------------------






SECTION 7

CLAIMS PROCEDURE


7.1Claim. If a Member or Beneficiary is denied all or a portion of an expected
Plan benefit for any reason, he/she must file a written notification of his/her
claim with the Administrator. The Administrator shall notify the Member or
Beneficiary within sixty (60) days of allowance or denial of the claim. If the
Administrator fails to notify the claimant of his/her decision to grant or deny
the claim within sixty (60) days, such claim shall be deemed to have been
denied; and the review procedure described in Section 7.2 shall become available
to the claimant.


The notice provided by the Administrator under this Section shall be in writing,
sent by mail to the Member's last known address and, if a denial, must contain
the following information:

A.the specific reasons for the denial;

B.the specific reference to the pertinent Plan provision on which the denial is
based;

C.if applicable, a description of any additional information or material
necessary to perfect the claim, and an explanation of why such information or
material is necessary; and

D.an explanation of the claims review procedure and the time limitations of the
review procedure applicable thereto.

7.2.Review Procedure. A Member or Beneficiary is entitled to request a review of
any denial of his/her claim by the Named Appeals Fiduciary. The request for
review must be submitted in writing within sixty (60) days of mailing of the
notice of the denial. Absent a request for review within the 60-day period, the
claim will be deemed to be conclusively denied. The Member or Beneficiary or
his/her representative shall be entitled to review all pertinent documents and
to submit issues and comments in writing. The Named Appeals Fiduciary shall
provide a full and fair review of the claim and render the final decision.

7.3Final Decision. Within sixty (60) days of mailing of a request for review,
the Named Appeals Fiduciary shall allow or deny the claim, unless special
circumstances require an extension (such as for a hearing); provided, however,
that in no event shall the decision be delayed beyond one hundred twenty
(120) days after receipt of the request for review. The decision shall be
communicated in writing to the Member or Beneficiary. The decision shall recite
the facts and reasons for denial, with specific reference to the pertinent Plan
provisions.

7.4Appointment of the Named Appeals Fiduciary. The Named Appeals Fiduciary shall
be the person or persons named as such by the Board, or, if no such person or
persons be named, then the person or persons named by the Administrator as the
Named Appeals Fiduciary. The Named Appeals Fiduciary may at any time be removed
by the Board, and any Named Appeals Fiduciary named by the Administrator may be
removed by the Administrator. All such removals may be with or without cause and
shall be effective on the date stated in the notice of removal. The Named
Appeals Fiduciary shall be a "Named Fiduciary" within the meaning of ERISA, and,
unless appointed to other fiduciary responsibilities, shall have no authority,
responsibility, or liability with respect to any matter other than the proper
discharge of the functions of the Named Appeals Fiduciary as set forth herein.

12

--------------------------------------------------------------------------------




SECTION 8

AMENDMENT AND TERMINATION


8.1Plan Amendment. The Plan may be amended in whole or in part by the Board at
any time; provided, that (i) no amendment shall deprive a Member or Beneficiary
of any benefit to which he/she is entitled under this Plan with respect to
Deferral Contributions made prior to such amendment; and (ii) no amendment shall
decrease a Member's interest in his/her Account. Each amendment shall be
approved by the Board by resolution.

8.2No Premature Distribution. Subject to Section 8.3, no amendment hereto shall
permit amounts accumulated prior to the amendment to be paid to a Member or
Beneficiary prior to the time he/she would otherwise be entitled thereto.

8.3Termination of the Plan. The Employer reserves the right to terminate the
Plan and/or the Deferral Agreement pertaining to any Member at any time prior to
the commencement of benefits. Such termination shall be approved by the Board by
resolution; or, in the case of a termination by an entity which is included in
the term Employer, by the board of directors of the terminating entity. In the
event of any such termination, the Employer shall pay a benefit to the Member or
the Beneficiary of any deceased Member, in lieu of other benefits hereunder,
equal to the value of the Member's Accounts. Termination, in whole or in part,
of the Plan by an entity which is included in the term Employer shall have no
effect on the continued operation of the Plan with respect to other entities
constituting Employer.

13

--------------------------------------------------------------------------------




SECTION 9

MISCELLANEOUS


9.1Supplemental Benefits. The benefits provided for the Members under this Plan
are in addition to benefits provided by any other plan or program of the
Employer and, except as otherwise expressly provided herein, the benefits of
this Plan shall supplement and shall not supersede any plan or agreement between
the Employer and any Member or any provisions contained herein.

9.2Investment Obligation of the Employer. Benefits are payable as they become
due regardless of any actual investments the Employer may make to meet its
obligations under this Plan. Neither the Employer nor any trustee (in the event
the Employer elects to use a grantor trust to accumulate funds) shall be
obligated to purchase or maintain any asset, and any reference to investments or
Investment Funds is solely for the purpose of computing the value of Accounts.
To the extent a Member or any person acquires a right to receive payments from
the Employer under this Plan, such right shall be no greater than the right of
any unsecured creditor of the Employer. Neither this Plan nor any action taken
pursuant to the terms of this Plan shall be considered to create a fiduciary
relationship between the Employer and the Members or any other persons, or to
establish a trust in which the assets are beyond the claims of any unsecured
creditor of the Employer.

9.3Governing Law. The Plan shall be governed and construed under the laws of the
Commonwealth of Pennsylvania to the extent not preempted by Federal law which
shall otherwise control.

9.4No Assignment Permitted. Except as otherwise provided in Section 5.5, no
Member, Beneficiary or heir shall have any right to commute, sell, transfer,
encumber, hypothecate, assign or otherwise convey the right to receive any
payment under the terms of this Plan. Any such attempted assignment shall be
considered null and void.

9.5Binding Terms. The terms of this Plan shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, executors, administrators
and successors.

9.6Spendthrift Provision. The interest of any Member or any beneficiary
receiving payments hereunder shall not be subject to anticipation, nor to
voluntary or involuntary alienation, until distribution is actually made.

9.7Headings. All headings preceding the text of the several Sections hereof are
inserted solely for reference and shall not constitute a part of this Plan, nor
affect its meaning, construction or effect.

14

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, and as evidence of its adoption of this Plan, the
Employer has caused the same to be executed this 19th day of March, 2004.

ATTEST   NEIGHBORCARE, INC.
/s/ John F. Gaither, Jr.

--------------------------------------------------------------------------------

John Gaither
 
/s/ Kathleen Ayers

--------------------------------------------------------------------------------

Kathleen Ayers

15

--------------------------------------------------------------------------------





QuickLinks


NEIGHBORCARE, INC. DEFERRED COMPENSATION PLAN (f/k/a Genesis Health Ventures,
Inc. Deferred Compensation Plan) Restated Effective December 1, 2003
NEIGHBORCARE, INC. DEFERRED COMPENSATION PLAN
Table of Contents
SECTION 1 DEFINITIONS
SECTION 2 MEMBERSHIP IN THE PLAN
SECTION 3 CONTRIBUTIONS
SECTION 4 MEMBER ACCOUNTS
SECTION 5 BENEFITS
SECTION 6 ADMINISTRATION
SECTION 7 CLAIMS PROCEDURE
SECTION 8 AMENDMENT AND TERMINATION
SECTION 9 MISCELLANEOUS
